             Brett H. Klein, Esq., PLLC
             305 Broadway, Suite 600
             New York, New York 10007
             T: (212) 335-0132 F: (212) 335-0571

                                                     May 10, 2019

BY ECF

The Honorable Steven I. Locke
United States Magistrate Judge
100 Federal Plaza
Central Islip, New York 11722

       Re:     Bobby Hayes v. County of Nassau, et al., 15 CV 398 (JFB)(SIL)

Dear Magistrate Judge Locke:

        I represent the plaintiff in the above-referenced civil rights action. I write with defense
counsel’s consent to request that the deadline to complete certain limited discovery that was
sought well before the discovery cutoff be enlarged from May 15, 2019 until July 1, 2019. I
likewise request a corresponding adjournment of the status conference scheduled for May 21,
2019 at 11 a.m. to a date that is convenient for the Court after the completion of discovery given
this request for additional time. Alternatively, given the issues raised below, if the Court
believes a conference would be helpful, I would nonetheless request that it be rescheduled on the
grounds that I have a deposition in an unrelated EDNY case that day involving multiple parties
and attorneys that conflicts with the conference. In that regard, the parties have conferred and
are mutually available on May 15, 2019 and May 23, 2019 if either is convenient for the Court.

      As an initial matter, since the last status conference on March 26, 2019, plaintiff has
deposed the three defendant officers, and thus all party depositions have been completed.

        On the same day that the parties last appeared before the Court, March 26, 2019, I
emailed a proposed subpoena to defense counsel for the deposition of the Nassau County
Assistant District Attorney (“ADA”) who handled plaintiff’s prosecution. The pertinent ADA
was referenced in documents attached to the complaint (ECF Doc. 1), and was identified in the
parties’ disclosures. My email to defense counsel mirrored the approach employed in another
pending matter I am handling with the County, wherein the ADA in that case was produced via
emailing of a subpoena to the County Attorney without objection. In my email to defense in this
case, I nonetheless afforded defense counsel the opportunity to confirm if some other manner of
service would be required in this case. Over the past weeks, I have followed up on many
occasions with defense counsel, who has asked for additional time to make the necessary
arrangements. Defense counsel confirmed earlier this week that he now had clearance to
produce the witness, but after a meeting with the witness yesterday, indicated that personal
service would be required, and that upon service, the DA’s office would likely move to quash.
Given the impending discovery cutoff, we clearly now require a few extra weeks to effect
personal service of a deposition subpoena, and then apparently to litigate any purported motion
to quash, or alternatively a motion to compel by plaintiff.
        Given all of the foregoing, we request that the deadline to complete the aforementioned
discovery be extended to July 1, 2019 or to such other date to be determined by the Court upon
the conclusion of any prospective motion practice regarding the subpoena for the ADA, and that
the status conference scheduled for May 21 at 11 a.m. be adjourned until after the completion of
fact discovery, or alternatively to May 15, May 19, or such other date that is convenient for the
Court.

       Thank you for your consideration.

                                                    Respectfully,

                                                    s/ Brett Klein

                                                    Brett H. Klein

cc:    Richard Femia, Esq. (by ECF)




                                                2
